              Case 2:20-cv-00665-RSM Document 26 Filed 11/23/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   IRIS ARACELY GARCIA-LOPEZ,

 9                             Petitioner,                CASE NO. C20-665-RSM-BAT

10           v.                                           ORDER GRANTING
                                                          PETITIONER’S UNOPPOSED
11   WILLIAM BARR, et al.,                                MOTION TO DISMISS WITHOUT
                                                          PREJUDICE
12                             Respondents.

13          This matter comes before the Court on Petitioner’s Unopposed Motion to Dismiss. Dkt.

14   #25. The Court agrees with Petitioner that her petition is now moot and that dismissal without

15   prejudice is proper under Rule 41(a)(2). Accordingly, the Court hereby finds and ORDERS:

16          (1)    This action is DISMISSED without prejudice.

17          (2)    The pending Report and Recommendation and any objections are terminated as

18                 MOOT.

19          (3)    The Clerk is directed to send copies of this Order to the parties and Judge

20                 Tsuchida.

21

22

23


     ORDER GRANTING PETITIONER’S
     UNOPPOSED MOTION TO DISMISS
     WITHOUT PREJUDICE - 1
            Case 2:20-cv-00665-RSM Document 26 Filed 11/23/20 Page 2 of 2




 1

 2        Dated this 23rd day of November, 2020.

 3

 4

 5                                           A
                                             RICARDO S. MARTINEZ
 6                                           CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING PETITIONER’S
     UNOPPOSED MOTION TO DISMISS
     WITHOUT PREJUDICE - 2
